—In an action, inter alla, to recover damages for medical malpractice, the defendant third-party plaintiff Winthrop University Hospital appeals from so much of an order of the Supreme Court, Nassau County (DeMaro, J.), dated July 20, 1998, as denied that branch of its cross motion which was for summary judgment dismissing the complaint insofar as asserted against it, and the third-party defendants Nassau Anesthesia Associates, P. C., and Roger Shammas, M.D., separately appeal, as limited by their brief, from so much of the same order as denied that branch of their motion which was for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable by the appellants appearing separately and filing separate briefs.
After the appellants made out a prima facie case for summary judgment, the plaintiff submitted ample evidence in support of her claim to raise a triable issue of fact. The evidence submitted in- opposition to the summary judgment motion is presumed to be true and is to be given the benefit of every favorable inference (see, Cortale v Educational Testing Serv., 251 AD2d 528; Rosen Furs v Sigma Plumbing & Heating Corp., 249 AD2d 276). Bracken, J. P., S. Miller, Krausman and H. Miller, JJ., concur.